This is an appeal, by the employer and its insurance carrier from an award of the Workmen’s Compensation Board for death benefits arising out of the death of John C. Korzeniewski and payable to his widow and minor daughter. The deceased was employed as a paint sprayer of bomb ballast noses. The only issue involved is whether or not the death of decedent arose out of and in the course of his employment. The board found that on May 3, 1945, Korzeniewski sustained accidental injuries which resulted in his death, and that such injuries arose out of and in the course of his employment. The evidence sustains the findings. Award unanimously affirmed, with one bill of costs to be divided between the Workmen’s Compensation Board and the claimant-respondent, and disbursements to each. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ. [See post, p. 949.]